The action is for damages for personal injuries inflicted upon the plaintiff, Thompson, resulting from his being hit by defendant's engine or car attached thereto. The complainant *Page 56 
attributed his injury to simple negligence or to subsequent negligence after discovery of peril. Besides general traverse, Thompson's contributory negligence was also pleaded. The court instructed the jury that, if operatives of the engine or train became aware of Thompson's peril, as the engine or train approached the place where he was at work and where the collision with him occurred, then the operatives of the engine or train should have exercised the highest degree of care to avert injurying him; otherwise, ordinary care was the measure of the operatives' duty in the premises. It thus appears that a material factor in defining the degree of care required of the operatives in the circumstances was to be determined by recourse to the inquiry whether Thompson was in such peril before the approaching train as to impose upon the operatives the "highest degree of care" to which the court had referred in the oral charge. With the design to explain the oral charge in this particular, the defendant requested, and the court refused, this special instruction:
"If you believe from the evidence that Dan Thompson was at work near the spool and at a place where a passing train would not hit him, he was not then in peril, as that term is understood in the law."
It is to be observed that this request for instruction does not at all assume to conclude, even hypothetically, upon the issues of negligence on the part of either party.
On original consideration, in the opinion under review, this court justified the trial court's refusal of the quoted request upon the grounds that (a) it was abstract or (b) was defective in leaving undefined the peril to which it referred. As the court upon rehearing now concludes — a view in which the writer concurs — neither of these criticisms was well founded. The evidence, including the physical facts, precludes acceptance of the view, originally prevailing, that throughout the operation of actually covering the spool Thompson was in the zone of danger to be created by the approaching train when it reached a point opposite the spool, which was entirely clear of the track. In the light of many decisions discriminating initial negligence from subsequent negligence after discovery of peril, it is equally clear that the second (b) ground of criticism of the quoted request was untenable. Furthermore, the request, explanatory in character, employed the identical terms to which the court had given utterance in defining the degree of care required, in the contingency stated, of the operatives of the engine or train; and in unmistakable language excluded, hypothetically, the prerequisite to the exaction of the "highest degree of care."
The quoted request for instruction is now found faulty, for that it was misleading or confusing in this: It did not refer or define the plaintiff's peril, hypothetically mentioned therein, to the "time when plaintiff was not in peril, as related to the time of his injury." The criticism is not as clear as the object of its censure. The manifest intent of the instruction was to advise the jury that Thompson was not in peril while in a place, at work near the spool, where he would not be struck by the approaching train. Since it was admitted that Thompson, while standing on the cross-ties of the track, was struck by the train, and since this request for instruction hypothesized a status that placed him in a place of safety, it is obviously inapt to condemn this request because it did not contradict the undeniable fact that he was in peril when stricken by the train.
In the posture in which the case was put by the mentioned features of the oral charge of the trial court, the writer is of the opinion that this explanatory request was erroneously refused; but, since, on the present record, it is only possible that the request could have been needed to advise the jury as it was intended to do, the error of its refusal was without prejudice to defendant. Rule 45, S.C. Prac., 175 Ala. xxi, 61 So. ix.
These considerations lead to my concurrence in the affirmance of the judgment.